DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Non-Final Office Action filed May 26, 2022 is acknowledged.
Claims 23-26, 28-30, 32 and 46-59 are pending, and are being examined on the merits.

Response to Arguments
Applicant’s arguments filed May 26, 2022 have been fully considered.

The following rejections are withdrawn in view of Applicant’s arguments and claim 
amendments:
	Rejection of claim 48 under 35 USC § 112(b), indefiniteness

Rejection of claims 23-26, 46-50 and 53-59 under 35 USC § 103 over Ho in view of Fischer
	Applicant argues that the rejection of independent claim 23 should be withdrawn as the ordinary artisan would not have been motivated to modify Ho to arrive at the method of amended claim 23 (Remarks, p. 7). Applicant makes similar arguments as to the rejection of independent claim 57 (Remarks, p. 10). Applicant’s arguments are discussed in turn below.
First, Applicant argues that Ho discloses a large number of possible anti-microbial reagents and nothing in Ho suggests using any of its “laundry list of anti-microbial agents” to stabilize a population of nucleic acids in an animal cell, nor would there be any reason to expect that anti-microbial agents stabilize nucleic acids in an animal cell (Remarks, p. 8)
The Examiner disagrees. As noted in the Non-Final Office Action mailed February 2, 2022 (p. 4), Ho specifically teaches preserving cells. More specifically, Ho teaches that “methods of preserving and/or storing biologics to preserve cell structures and functions … [so that] cells … recover full or partial function upon use” (para. 5). The ordinary artisan understands that for a cell to recover its function after storage, the cell’s nucleic acids must be stabilized during preservation/storage. For example, the ordinary artisan understands RNases have to be inhibited in preserved/stored cell samples so that intact RNA remains after preservation/storage. The express, implicit and inherent disclosures of a prior art reference may be relied upon in the rejection of claims. MPEP 2112.

	Second, Ho does not disclose or suggest the specific combination of the three classes of inhibitors/agents as recited in claim 1. Further, even if the ordinary artisan selected an anti-microbial agent from the Ho list, modifying Ho to employ compounds from three different classes would have amounted to extra effort and expense for no expected return (Remarks, p. 8).
	The Examiner disagrees. The prior art does not have to recognize or explicitly state how to “class[ify]” or categorize the various compounds. As long as the prior art teaches or suggests an embodiment which meets the classification in the claim, the claim is properly rejected under prior art statutes. Where Applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, a prior art rejection may be made. MPEP 2112 III.

	Third, given that Ho is directed to preventing microbial growth as opposed to stabilizing nucleic acids within an animal cell, the ordinary artisan would not have been motivated to use Ho’s anti-microbial agents to retain the size distribution of a population of nucleic acids in an animal cell, nor would there have been a reasonable expectation of success that Ho’s agents could be used to do so (Remarks, p. 8).
	The Examiner disagrees. As noted above, Ho specifically teaches preserving/storing cells so that cells recover full or partial function after preservation/storage. It is implicit that nucleic acids would have to be stabilized for this to occur, and the ordinary artisan would reasonably understand that from the Ho teachings. 

	Fourth, Fischer does not remedy the Ho deficiencies, as Fischer does not disclose or suggest retaining the size distribution of the nucleic acids within an animal cell. Rather, Fischer provides formulations for, in part, killing or inactivating pathogens and inactivating enzymes in conjunction with cell lysis. Consequently, since Fischer is directed to cell lysis, the ordinary artisan would not have been motivated to adjust Ho’s method to contact the animal cell with the reagents for a period of time sufficient to retain the size distribution within the cell (Remarks, p. 9). 
	The Examiner disagrees with Applicant’s characterization of the teachings of Ho, as noted. In addition, Fischer teaches lysis, not as a requirement, but as a preferred embodiment (e.g., para. 3: “it is preferable that at least one or more … cells … are substantially lysed”; para. 41: “lyse a portion of cells” [meaning that another portion of cells remains intact]).


	Fifth, neither Ho nor Fischer provide any guidance relevant to retaining the size distribution of a population of nucleic acids in an animal cell, because Ho uses antimicrobials and Fischer is concerned with pathogens (Remarks, p. 10).
	The Examiner disagrees with Applicant’s characterization of the teachings of Ho and Fischer, discussed above. Also as noted, Ho specifically teaches preserving/storing cells so that cells recover full or partial function after preservation/storage, and it is implicit that nucleic acids stabilization and enzyme inhibition for this to occur. Consequently, the size distribution of the nucleic acids would also not change. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentable new to the discoverer. MPEP 2112 I. 

Sixth, none of Ho, Fischer and Monforte suggest modification of the disclosed methods to be used for stabilizing a population of nucleic acids originating from a mammalian cell such as an immunological cell (Remarks, p. 12).
The Examiner disagrees. Ho specifically teaches immunological cells, as cited in the Non-Final Office Action mailed February 2, 2022 (p. 7).

	Seventh, regarding claim 58, Applicant argues that none of Fischer, Ho and Monforte teach or suggest maintaining the transcriptome of an animal cell (Remarks, p. 13).
	The Examiner disagrees. As noted in the Non-Final Office Action mailed February 2, 2022 (p. 10) and below, since Ho and Fischer teach or suggest all the active steps recited in claim 23, from which claim 58 depends, then the prior art method inherently meets the “transcriptome … is substantially the same” limitation, as well (MPEP 2112 III).
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims.


Rejection of claims 28-30, 32 and 51-52 under 35 USC § 103 over Ho in view of Fischer and Monforte
	Applicant argues that the rejection of these dependent claims should be withdrawn as Monforte does not remedy the deficiencies of Ho and Fischer (Remarks, p. 10).
	As noted above, the Examiner disagrees with Applicant’s characterization of the teachings of Ho and Fischer. 
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26, 46-50 and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US Patent App. Pub. No. 2013/0059380) in view of Fischer (US Patent App. Pub. No. 2013/0260369).

Regarding independent claim 23, Ho teaches …
A method of stabilizing a population of nucleic acids in a biological cell, wherein the biological cell is an animal cell, comprising the steps of: (para. 9: “methods of preserving … biologics … compris[ing] contacting or suspending … biologics with a preservation solution”; para. 30: “the term “biologic” means a cell and/or a biomolecule”; para. 31: “animal cells”; para. 43: “the biologic is a … nucleic acid”; para. 44: “used to preserve the indicated cell types”).
contacting the animal cell with at least one irreversible protein translation inhibitor 
(e.g., para. 18: “preservation solution may … comprise one or more … protein synthesis inhibitors, such as … emetine”);
at least one ribonucleic acid transcription inhibitor (para. 18: actinomycin); 	
and at least one electron transport chain agent comprising an electron transport chain 
inhibitor and/or an electron transport chain decoupling agent (para. 18: antimycin).
	
	Regarding the second and third components of the stabilization reagent, the instant specification teaches that actinomycin is a ribonucleic acid transcription inhibitor (para. 66) and that antimycin is an electron transport chain agent (para. 67).

Regarding the limitation … wherein the contacting is performed for a period of time sufficient to retain the size distribution of the population of nucleic acids within the animal cell, Ho teaches contacting the cell for a variety of periods of time (e.g., para. 58), but does not specifically teach a period of time sufficient to retain the size distribution of the population of nucleic acids. However, Fischer teaches contacting for a period of time so that the integrity of the population of nucleic acids is substantially maintained non-degraded for later analysis (e.g., paras. 13, 19, 20, 47). Fischer also teaches that cells should be treated to “preferably entirely inactivate, any endogenous or exogenous RNAses, DNAses or proteases present in the sample, such that the macromolecules of the sample are substantially free of any degradation, and preferably do not degrade or lose integrity, during … storage … for subsequent in vitro analyses”. Ho also teaches the use of transcription inhibitors, as noted above, such as actinomycin, which is also a DNA synthesis disruptor (para. 18). Thus, the ordinary artisan would understand that, if DNA synthesis and transcription are inhibited as taught by Ho, then the population of nucleic acids in the cell would not be increasing in size, and if the nucleic acids are free of any degradation as taught by Fischer, then the population of nucleic acids in the cell would not be decreasing in size. That is, the combination of these effects is that the population of nucleic acids is stable, and thus the size distribution of the population of nucleic acids would be retained.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to use the Ho stabilization method and incorporate the contacting period of Fischer. Ho teaches that the cells can be contacted with the stabilization solution for various periods of time and then subjected to downstream processing. Fischer teaches specific contacting times and teaches particular downstream processing applications (e.g., paras. 13, 19, 20, 47). The ordinary artisan would have been motivated to try the various Fischer contacting steps with the Ho method in order to customize the Ho method for the particular downstream processing desired, and would have had an expectation of success as optimizing stabilization protocols is well-known in the art, and because Ho does not limit the downstream processing applications for the stabilized nucleic acids.

Regarding dependent claims 24-26, Ho additionally teaches wherein the animal cell is simultaneously contacted with each of the at least one stabilization reagent components, as recited in claim 24. Specifically, Ho teaches preparing preservation solutions with various components and mixing that preservation solution with the biologic (i.e., cell) in various ratios (e.g., paras. 54 and 61). Ho does not teach adding any additional components to the preservation solution at the time of use. Therefore, the ordinary artisan would consider the Ho preservation solution to be a master mix comprising all of the components required for preservation, and would determine that the animal cell is simultaneously contacted with each of the components when it is mixed with the preservation solution. Ho also teaches storing the stabilized animal cell in the stabilization reagent, as recited in claim 25, and where the step of storing is performed for at least 8 hours (para. 58: “at least 2 days”) and/or at a temperature of 0°C to 4°C (para. 58: “about 4°C”), as recited in claim 26. Where the claimed ranges overlap or lie inside prior art ranges, a prima facie case of obviousness exists. MPEP 2144.05 I.

Regarding dependent claims 46-48 and 53-54, Ho additionally teaches wherein the animal cell is a mammalian cell (para. 32), as recited in claim 46, an immunological cell (para. 32), as recited in claim 47, a T cell, a B cell, or a macrophage (para. 32), and teaches lymphocytes which suggests NK cells (para. 32), as recited in claim 48, a human cell (para. 31), as recited in claim 53, and a cancer cell (para. 32), as recited in claim 54.

Regarding dependent claims 49-50, Ho additionally teaches wherein more than one, as recited in claim 49, and all three of, as recited in claim 50, the stabilization reagent components are provided in a master mix. Specifically, Ho teaches preparing preservation solutions with various components and mixing that preservation solution with the biologic (i.e., cell) in various ratios (e.g., paras. 54 and 61). Ho does not teach adding any additional components to the preservation solution at the time of use. Therefore, the ordinary artisan would consider the Ho preservation solution to be a master mix comprising all of the components required for preservation.

Regarding dependent claim 55, Ho additionally teaches wherein the animal cell is contacted with a second protein translation inhibitor (e.g., para. 18: “preservation solution may … comprise one or more … protein synthesis inhibitors, such as … emetine … gentamicin”).

Regarding dependent claim 56, Ho additionally teaches wherein (i) the at least one irreversible protein translation inhibitor is … emetine (para. 18).

Regarding independent claim 57, Ho teaches …
A method of stabilizing a population of nucleic acids in a biological cell, wherein the biological cell is an animal cell, comprising the steps of: (para. 9: “methods of preserving … biologics … compris[ing] contacting or suspending … biologics with a preservation solution”; para. 43: “the biologic is a … nucleic acid”; para. 44: “used to preserve the indicated cell types”; para. 31: “animal cells”).
contacting the animal cell with at least one irreversible protein translation inhibitor 
(e.g., para. 18: “preservation solution may … comprise one or more … protein synthesis inhibitors, such as … emetine”);
at least one ribonucleic acid transcription inhibitor (para. 18: actinomycin); 	
and at least one electron transport chain agent comprising an electron transport chain 
inhibitor and/or an electron transport chain decoupling agent (para. 18: antimycin).
	
	Regarding the second and third components of the stabilization reagent, the instant specification teaches that actinomycin is a ribonucleic acid transcription inhibitor (para. 66) and that antimycin is an electron transport chain agent (para. 67).

Regarding the limitation … wherein the contacting is performed for a period of time sufficient to disrupt cellular processes for production and degradation of nucleic acids in the population of nucleic acids within the animal cell, Ho teaches contacting the cell for a variety of periods of time (e.g., para. 58), but does not specifically teach a period of time sufficient to disrupt cellular processes for production and degradation of nucleic acids. However, Fischer teaches contacting for a period of time so that the integrity of the population of nucleic acids is substantially maintained non-degraded for later analysis (e.g., paras. 13, 19, 20, 47). Fischer also teaches that cells should be treated to “preferably entirely inactivate, any endogenous or exogenous RNAses, DNAses or proteases present in the sample, such that the macromolecules of the sample are substantially free of any degradation, and preferably do not degrade or lose integrity, during … storage … for subsequent in vitro analyses”. Ho also teaches the use of transcription inhibitors, as noted above, such as actinomycin, which is also a DNA synthesis disruptor (para. 18). Thus, the ordinary artisan would understand that, if DNA synthesis and transcription are inhibited as taught by Ho, then the population of nucleic acids in the cell would not be increasing in size, and if the nucleic acids are free of any degradation as taught by Fischer, then the population of nucleic acids in the cell would not be decreasing in size. That is, the combination of these effects is that cellular processes for production and degradation of nucleic acids would be disrupted.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to use the Ho stabilization method and incorporate the contacting period of Fischer. Ho teaches that the cells can be contacted with the stabilization solution for various periods of time and then subjected to downstream processing. Fischer teaches specific contacting times and teaches particular downstream processing applications (e.g., paras. 13, 19, 20, 47). The ordinary artisan would have been motivated to try the various Fischer contacting steps with the Ho method in order to customize the Ho method for the particular downstream processing desired, and would have had an expectation of success as optimizing stabilization protocols is well-known in the art, and because Ho does not limit the downstream processing applications for the stabilized nucleic acids.

Dependent claims 58-59 each recite additional limitations that are not active method steps (i.e., “wherein after the contacting, the transcriptome … is … the same” and “wherein after the contacting, … gene expression changes are disrupted”). Since Ho and Fischer teach or suggest all of the active steps recited in claim 23, from which claims 58-59 depend, then the prior art method inherently meets these limitations as well (MPEP 2112 III), and claims 58-59 are rejected for the same reasons claim 23 is rejected. If there is some particular step or element or structure that is required to achieve each of these results, then the claims would be unpatentable due to the omission of essential elements or steps (MPEP 2172.01).

In view of the foregoing, claims 23-26, 46-50 and 53-59 are prima facie obvious over Ho in view of Fischer.

Claims 28-30, 32 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Ho US Patent App. Pub. No. 2013/0059380) in view of Fischer (US Patent App. Pub. No. 2013/0260369) as applied to claim 23 above, and further in view of Monforte (US Patent App. Pub. No. 2005/0170373).

Regarding dependent claims 28-30, 32 and 52, Monforte teaches lysing the animal cell by contacting the cell with a lysis reagent (para. 138), as recited in claim 28, isolating at least a portion of a population of nucleic acids released from the lysed animal cell (para. 139), as recited in claim 29, analyzing at least one class of nucleic acid from the at least a portion of the population of nucleic acids (para. 143), as recited in claim 30, wherein the at least one class of nucleic acid is ribonucleic acid (para. 143), as recited in claim 32, and wherein the analyzing includes sequencing the at least on class of nucleic acid (para. 40), as recited in claim 52.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to take the Ho plus Fischer method, discussed above, and further incorporate the downstream processing application of Monforte. The ordinary artisan would have been motivated to do so in order to customize the method for the particular downstream processing desired, and would have had an expectation of success as optimizing stabilization protocols is well-known in the art, and because Ho does not limit the downstream processing applications for the stabilized nucleic acids. In addition, the particular downstream processing application chosen is an obvious matter of design choice. 

Regarding dependent claim 51, Ho additionally teaches washing the animal cell before contacting the cell with the lysis reagent (para. 59: “after storage and prior to … use, the biologic can be removed from the preservation solution by … washing”).

In view of the foregoing, claims 28-30, 32 and 51-52 are prima facie obvious over Ho in view of Fischer, and further in view of Monforte.

Conclusion
Claims 23-26, 28-30, 32, 46-56 and 57-59 are being examined, and are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637